In re: Frank L. Thornton and Government Employees Insurance Company applying for Certiorari, or writ of review, to the Court of Appeal, 341 So.2d 1136, First Circuit, Parish of East Baton Rouge.
Writ granted. Judgment of court of appeal reversed; case remanded to court of appeal to resolve the differences in the factual findings between the jury and the judge in these consolidated cases and to render a single opinion based upon the record. La.Const. art. 5, § 10(B). Rights of parties to reapply for writs in accordance with law after court of appeal renders decision in accordance with views herein expressed are reserved.